UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7550


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRENCE DENARD DOWNEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:09-cr-00109-NCT-1)


Submitted: March 10, 2022                                         Decided: April 20, 2022


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrence Denard Downey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrence Denard Downey appeals the district court’s memorandum order denying

his motion for compassionate release. We have reviewed the record and find no reversible

error. Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2